Citation Nr: 1211379	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-30 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the bilateral lower extremity. 

2. Entitlement to service connection for a thoracic spine disability.  

3. Entitlement to service connection for a left shoulder disability.  

4. Entitlement to additional vocational rehabilitation services provided by Chapter 31 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The  issue of service connection for a heart disability was raised in July 2010 and the issue of an increased rating for a cervical spine disability was raised in July 2011, the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from January 1988 to July 1991.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from determinations in November 2009 and in April 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011,the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.

A review of the Virtual VA paperless claims processing system includes a VA examination of June 2011 regarding the service-connected disabilities of the right knee, cervical spine, and scars.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The RO initially treated the Veteran's claim for the lower extremities as a claim to reopen service connection for the ankles.  During the Board hearing the Veteran clarified that he also had problems with his shins and was trying to reopen the claim of service connection for both legs.  Therefore the issue has been recharacterized as a claim to reopen service connection for a disability of the bilateral lower extremity.  

The issues of service connection for a thoracic spine disability and left shoulder disability, and the underlying issue of service connection for a disability of the bilateral lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision in March 1998, the RO denied the Veteran's claims of service connection for bilateral shin pain and bilateral ankle pain.  

2. The additional evidence presented since the rating decision by the RO in March 1998 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The decision in March 1998 by the RO, denying the Veteran's claims of service connection for bilateral shin pain and bilateral ankle pain became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by the RO in March 1998, is new and material, and the claim of service connection for a disability of the bilateral lower extremity is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the reopening of the claim of service connection for a disability of the bilateral lower extremity, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

Application to Reopen the Claim of Service Connection 

In a decision in March 1998, the RO denied the Veteran's claim of service connection for bilateral shin pain and bilateral ankle pain.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence at the time of the last final denial in March 1998 includes service treatment records.  The Veteran's claim of service connection for bilateral shin pain and bilateral ankle pain was denied based on the determination that the Veteran was not treated for shin pain and ankle pain during service and after service.  

The additional evidence presented since the last final denial of the claim in March 1998 includes the Veteran's testimony in July 2011.  In July 2011, the Veteran testified that he has had problems, to include pain, with his lower extremities since his motor vehicle accident in service.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness). 

In this case, the Veteran is competent, based on his personal knowledge, to state that he had symptoms of pain with his lower extremities in service, which relates to the causal relationship between the present disability and a disease incurred or aggravated during service.  His assertions raise a reasonable possibility of substantiating the claim. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the Veteran's testimony in July 2011 is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a disability of the bilateral lower extremity.  



ORDER

As new and material evidence has been presented, the claim of service connection for a disability of the bilateral low extremity is reopened.  To this extent only the appeal is granted.


REMAND

Service treatment records indicate, that in April 1988 the Veteran complained of soreness in his legs and back while in physical readiness training.  The Veteran contends that disabilities of the bilateral lower extremity, thoracic spine, and left shoulder are due to his motor vehicle accident in April 1989 during service.  Service treatment record show that in April 1989 the Veteran was in a motor vehicle accident, whereby he fractured his cervical spine and sustained lacerations to the right knee and scalp.  That same month he complained of shoulder discomfort.  He also incurred a granulating wound of the right anterior leg which was skin grafted.  In June 1989 he was in a motorcycle accident and sustained superficial abrasions to his legs.  In July 1989, the Veteran indicated he strained his shoulders during the June 1989 accident.  Subsequent service treatment records show the Veteran complained of shin splits and pain in the back, legs, and ankles.  

The Veteran asserts that he has had problems with his lower extremities since his motor vehicle accident in service.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between the current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  Under these circumstances a VA examination is necessary to determine the nature and etiology of the Veteran's disability of the bilateral lower extremity.  

In July 2011, the Veteran testified that his neurologist related the left shoulder disability to the service-connected cervical spine disability.  On VA examination in August 2009, the examiner provided a diagnosis of a normal shoulder; however, private records in October 2008 show the Veteran had a frozen left shoulder.

During the Board hearing, the need for further development was discussed regarding the claim of service connection for the thoracic spine disability.  The Veteran stated that his cervical spine disability, which includes a bulging disc on C6, was contributing to problems with his thoracic spine.  On VA examination in August 2009, x-rays showed mild spondylosis and the diagnosis was thoracic spine sprain.  The examiner was of the opinion that it is most likely the Veteran has degenerative changes of the thoracic spine as part of a continuous entity of the disc skeletal system and the degenerative changes are likely due to the normal aging process and not directly related to the motor vehicle accident in 1989 as there are no documented complaints in the record.  In June 2011, the Veteran's representative pointed out that the August 2009 VA examiner did not consider the Veteran's complaints of a back condition during service in April 1988, which was prior to the motor vehicle accident in April 1989.  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder). 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As the evidence suggests a current left shoulder disability and thoracic spine disability which may be due to service or secondary to the service-connected cervical spine disability, under the duty to assist a VA examination is necessary to determine the nature and etiology of the left shoulder disability and thoracic spine disability.  

In July 2011, the Veteran also testified that he was currently being treated for his back at the VA facility in Fort Worth, Texas.  The most recent VA medical record in the file is a VA examination in October 2009 for scars.  Current VA treatment records and any outstanding private medical records need to be added to the folder.  

As for the claim of entitlement to additional vocational rehabilitation services provided by Chapter 31 of Title 38 of the United States Code, a veteran seeking Chapter 31 vocational rehabilitation training will be assigned a specific case status. 38 C.F.R. § 21.180(a).  The veteran's initial case status is "applicant" status.  38 C.F.R. § 21.182.  Once the existence of a qualifying service-connected disability is established under 38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled.  38 C.F.R. § 21.50(a).  If the veteran attends the appointment for an initial evaluation, the veteran then progresses to "evaluation and planning status."  38 C.F.R. 
§ 21.180(e)(1)-(4).  During evaluation and planning status, it is determined whether the veteran has an employment handicap and whether achievement of a vocational goal is feasible, and a plan is developed.  38 C.F.R. §§ 21.184(a)(1), 21.50.  If the veteran completes "evaluation and planning status," she moves to "rehabilitation to the point of employability" status; from there progresses to "employment services" status; and from there to "rehabilitated" status.  38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196.  

In the instant case, the RO did not approve the Veteran's training as a motorcycle mechanic or small engine mechanic because both occupations were likely to aggravate his service-connected disabilities.  The Veteran currently is service connected for the following disabilities: residual scarring on the head rated 50 percent disabling, residual fracture of the cervical spine rated 20 percent disabling, residuals of right knee injury with skin graft scars rated 10 percent disabling, tender scars on the head rated 10 percent disabling, residuals of multiple abrasions of the arms, leg, shoulders, and feet rated noncompensable, and residuals of skin graft of the right leg rated noncompensable.  He has asserted that he wants to do small engine repair work.  The Veteran testified in October 2011 that he was currently working in a customer service position, which required him to sit in one place causing him to strain his neck.  He stated that if he worked in a shop he would not get cramped because he always would be moving around.  He further noted that as a supervisor he would not be excessively lifting heavy equipment.  

The currently available evidence of record does not contain sufficient medical information concerning the impact of the Veteran's service-connected disabilities upon his capacity to perform the duties of a small engine mechanic.  A VA examination and opinion is necessary to address this question.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit or authorize VA to obtain on his behalf any pertinent medical records which have not been sent to VA.  If the Veteran submits authorization for VA to obtain the records and no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Obtain outstanding VA treatment records, to include recent records, from the VA facility in Fort Worth, Texas.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Afterwards schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the disability of the bilateral lower extremity, thoracic spine, and left shoulder.  Send the Veteran's claims folder, which should include a copy of this REMAND, to the examiner.  The examiner should review the Veteran's entire claims file, including service treatment records and post-service medical evidence, as well as the Veteran's statements and lay evidence.  After reviewing the Veteran's claims file and examining the Veteran, the examiner should provide an opinion addressing the following questions: 

a.) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has disability of the bilateral lower extremity, thoracic spine, and left shoulder which is due to service, to include the motor vehicle accident in April 1989 and motorcycle accident in June 1989.  The examiner is asked to comment on the significance of the Veteran's complaints in April 1988 of soreness in his back and legs.  

b.) The examiner must also determine whether it is at least as likely as not that any current thoracic spine disability and left shoulder disability is proximately due to or the result of his service-connected residual fracture of the cervical spine.  The examiner should comment on whether the service-connected residual fracture of the cervical spine aggravated the thoracic spine and left shoulder.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

c.) Whether the Veteran's disabilities preclude him from performing the duties of a small engine mechanic.  If so, the examiner should indicate which disabilities prevent such employment.  

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4. After the development has been completed, adjudicate the claims.  If any of these benefits sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


